     Case 3:19-cv-00485-MMD-WGC Document 144 Filed 01/06/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                  ***
6      ANTHONY R. BOYKINS,                               Case No. 3:19-cv-00485-MMD-WGC
7                                          Plaintiff,                   ORDER
              v.
8
       AMANDA ALRED, et al.,
9
                                      Defendants.
10

11           Pro se Plaintiff Anthony R. Boykins brings this action under 42 U.S.C. § 1983.
12    Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13    United States Magistrate Judge William G. Cobb (ECF No. 143), recommending the
14    action be dismissed with prejudice. Plaintiff had until January 1, 2021 to file an objection.
15    To date, no objection to the R&R has been filed. For this reason, and as explained below,
16    the Court adopts the R&R, and will dismiss this action with prejudice.
17           The Court “may accept, reject, or modify, in whole or in part, the findings or
18    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
19    fails to object to a magistrate judge’s recommendation, the Court is not required to
20    conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
21    v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
22    1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
23    recommendations is required if, but only if, one or both parties file objections to the
24    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
25    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
26    clear error on the face of the record in order to accept the recommendation.”).
27           Because there is no objection, the Court need not conduct de novo review, and is
28    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends the action be
     Case 3:19-cv-00485-MMD-WGC Document 144 Filed 01/06/21 Page 2 of 2




1     dismissed with prejudice as a result of Plaintiff’s failure to prosecute. (ECF No. 143 at 3.)

2     More specifically, Plaintiff has failed to file any other documents indicating an intent to

3     continue to prosecute this action and failed to keep the court apprised of his current

4     address. (Id.) The Court agrees with Judge Cobb. Having reviewed the R&R and the

5     record in this case, the Court will adopt the R&R in full.

6            It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

7     143) is accepted and adopted in full.

8            It is further ordered that this action be dismissed with prejudice.

9            The Clerk of Court is directed to enter judgment accordingly and close this case.

10           DATED THIS 6th Day of January 2021.

11

12

13                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                    2
